DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s amendments, remarks and terminal disclaimer filed on May 18, 2021, with respect to the objections to the drawings and the rejections to the claims under nonstatutory double patenting and 35 U.S.C. 103 and 112 have been fully considered and are persuasive.  The objections and rejections have been withdrawn.
The terminal disclaimer filed on 5/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,160,022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to explicitly teach the domer station includes a domer stacked piston assembly with a plurality of pistons and wherein incrementally applying pressure to the rearward side of said domer body includes applying a constant, uniform fluid pressure to said domer assembly stacked pistons.
US 2002/0170334 to Zauhar teaches a method of forming a dome in the bottom of a cup-like member 20 (Abstract, Para. [0027]; Fig. 1), said cup-like member 20 disposed on a moving punch 14 (Para. [0027]; Fig. 1), said punch 14 having a longitudinal axis (Fig. 1) and structured to move into contact with a domer station (Para. [0027]), 
said domer station having a movable domer body 24 and a movable clamp ring assembly (Fig. 1; Paras. [0027]-[0028]), said clamp ring assembly including a clamping ring body 26 (Fig. 1; Paras. [0027]-[0028]), 
said domer body 24 and clamping ring body 26 each structured to move between a forward position and a rearward position (Paras. [0030] and [0032] describe the domer body 24 and clamp ring body 26 moving between forward and rearward positions), said domer body 24 and clamping ring body 
positioning said domer body and clamping ring body in the forward position (Fig. 1); and
moving said cup-like member into engagement with said domer body and said clamping ring body while allowing said domer body and said clamping ring body to move toward said rearward position (Paras. [0027]-[0028]).
However, Zauhar fails to explicitly teach incrementally applying pressure to the rearward side of said domer body and said clamping ring body thereby biasing said domer body and said clamping ring body toward the forward position, whereby the bottom of said cup-like member is deformed and domer station includes a domer stacked piston assembly with a plurality of pistons and wherein incrementally applying pressure to the rearward side of said domer body includes applying a constant, uniform fluid pressure to said domer assembly stacked pistons.
US 4,289,014 to Maeder teaches a method of forming a dome in the bottom of a cup-like member 12, said cup-like member 12 disposed on a moving punch 14 structured to move into contact with a domer station having a movable domer body 30 (Figs. 1-2), comprising the step of incrementally applying pressure to the rearward side of said domer body and said clamping ring body thereby biasing said domer body and said clamping ring body toward the forward position, whereby the bottom of said cup-like member is deformed (Figs. 2, 4, and 5; Col. 5, Lns. 29-42 and Col. 7, Lns. 22-26; as shown in Figs. 2, 4, and 5 the domer 50 moves incrementally from the position in Fig. 2 to the position in Fig. 5 via an incremental increase in pressure provided by the airbags 100 on the rearward side of the domer body).
However Maeder fails to explicitly teach the domer station includes a domer stacked piston assembly with a plurality of pistons and wherein incrementally applying pressure to the rearward side of 
U.S. 4,620,434 to Pulciano teaches an apparatus and method for forming a dome in the base of a cup-like member 10 including a punch 48 and a movable domer body 60 supported by two pistons 188, 190 that are in contact with each other and provide a pressure (Fig. 3; Col. 4, Lns. 31-45; Col. 10, Lns. 17-26, and Col. 11, Lns. 32-41), however the pressure is not applied incrementally.
Regarding claim 7, similar to claim 1, the prior art of record fails to explicitly teach incrementally applying pressure to a rearward side of the domer body by allowing the domer body to sequentially engage a plurality of domer stacked piston assembly stacked pistons thereby biasing the domer body toward the forward position.
Regarding claim 14, similar to claim 1, the prior art of record fails to explicitly teach incrementally applying pressure to a rearward side of the clamping ring body by allowing the clamping ring body to sequentially engage a plurality of clamping ring assembly stacked pistons thereby biasing the clamping ring toward the forward position.
Claims 2-3, 5-6, and 8-13, and 16-20 depend from claims 1, 7, and 14 and are allowable for at least the reasons discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725